       Case 2:20-cv-01515-SM-DMD Document 50 Filed 03/31/21 Page 1 of 30




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

    AMY HAMM,                                                               CIVIL ACTION
        Plaintiff

    VERSUS                                                                  NO. 20-1515

    ACADIA HEALTHCARE                                                       SECTION: “E”
    CO., INC., ET AL.,
          Defendants


                                   ORDER AND REASONS

        Before the Court is Defendants’ motion to dismiss Red River Hospital, LLC, and

Acadia Healthcare Company, Inc., for lack of personal jurisdiction.1 Plaintiff opposes this

motion.2 The Court granted Plaintiff’s request for limited jurisdictional discovery and

allowed the parties to provide supplemental memorandums,3 which both parties

submitted.4 For the following reasons, Defendants’ motion to dismiss is granted without

prejudice as to both Red River Hospital, LLC, and Acadia Healthcare Company, Inc., for

lack of personal jurisdiction.

                                         BACKGROUND

        This is a Fair Labor Standards Act (“FLSA”) case filed by Plaintiff Amy Hamm on

behalf of herself and those similarly situated. On May 22, 2020, Plaintiff filed a complaint

against Acadia Healthcare Company, Inc. (“Acadia”), Ochsner-Acadia LLC (“Ochsner-

Acadia”), and Red River Hospital LLC (“Red River”).5 Plaintiff brings causes of action for

violations of 29 U.S.C. § 207 for failure to pay overtime compensation for on-duty meal


1 R. Doc. 22. Defendants do not dispute the Court has personal jurisdiction over Ochsner-Acadia. R. Doc.
22. Ochsner-Acadia has filed an answer. R. Doc. 21.
2 R. Doc. 27. Defendants filed a reply in support of their motion to dismiss at R. Doc. 31.
3 R. Doc. 32.
4 R. Docs. 41, 43. Defendants replied to Plaintiff’s supplemental memorandum at R. Doc. 46.
5 R. Doc. 1.


                                                   1
       Case 2:20-cv-01515-SM-DMD Document 50 Filed 03/31/21 Page 2 of 30




periods and failure to pay overtime compensation for “off-the-clock” work, among other

wage-based causes of action.6

        Plaintiff brings her complaint as a class action on behalf of herself and all others

similarly situated pursuant to Federal Rule of Civil Procedure 23(a) and (b)(3). Plaintiff

brings causes of action for two separate classes—one made up of similarly situated

persons in Louisiana (“Louisiana Class”), and the other made up of similarly situated

persons in Texas (“Texas Class”). The Louisiana Class members are “people who have

been employed by Defendants as non-exempt workers involved with patient care at any

location in the State of Louisiana, and who voluntary resigned or were discharged from

employment with Defendants, during the time period beginning three years preceding the

filing of this Complaint.”7 The Texas Class members are those “who are or who have been

employed by Defendants as non-exempt workers involved with patient care at any

location in the State of Texas during the period beginning four years preceding the filing

of this Complaint.”8

        Plaintiff also brings her complaint as a collective action pursuant to 29 U.S.C. §

216(b) on behalf of “[a]ll current and former hourly, non-exempt employees involved with

patient care, including but not limited to nursing staff, nurses, nursing assistants, nurse

aides, technicians, clerks, non-exempt therapists, or other non-exempt employees with

similar job duties employed at any facility operated by Defendant Acadia Healthcare

Company, Inc. during the time period three years prior to the filing of the original

Complaint until resolution of this action (the “Collective Action”).”9



6 See R. Doc. 1.
7 Id. at ¶ 18.
8 Id. at ¶ 19.
9 Id. at ¶ 48.


                                             2
       Case 2:20-cv-01515-SM-DMD Document 50 Filed 03/31/21 Page 3 of 30




        Plaintiff brings causes of action for violations of 29 U.S.C. § 207, failure to pay

overtime compensation for on-duty meal periods (FLSA Collective Action); violations of

29 U.S.C. § 207, failure to pay overtime compensation for “off-the-clock” work (FLSA

Collective Action); quantum meruit (Texas Class Action); money had and received (Texas

Class Action); unjust enrichment (Texas Class Action); violation of Louisiana Civil Code

Article 2315, conversion (Louisiana Class Action); violations of Louisiana Revised Statute

§ 23:635, unlawful deductions (Louisiana Class Action); and violations of Louisiana Civil

Code Article 2298, unjust enrichment (Louisiana Class Action).10

                                                 FACTS

        The Court finds the following facts to be true for the purposes of deciding this

motion. Acadia is a Delaware corporation with its principal place of business in Franklin,

Tennessee.11 Acadia is one the members of Ochsner-Acadia.12 Acadia is the sole member

of Red River Holding Company, LLC, which is the sole member of Red River.13

        Acadia is the sole member of Acadia JV Holdings, LLC.14 Acadia JV Holdings, LLC

is the sole member of Acadia LaPlace Holdings, LLC.15 Acadia LaPlace Holdings, LLC

owns River Place Behavioral Health in LaPlace, Louisiana.

        Red River is a Delaware limited liability company with its principal place of

business in Texas.16 Red River operates Red River Hospital in Wichita, Texas.17 Plaintiff



10 Id. at 22-29.
11 Plaintiff alleges Acadia is a Tennessee Corporation with its principal place of business in Tennessee. R.
Doc. 1 at ¶ 13. Defendants provided the sworn declaration of Christopher Howard attesting Acadia is a
publicly owned corporation organized under the laws of the State of Delaware and registered to do business
in the State of Tennessee. R. Doc. 22-3 at ¶ 2. Plaintiff does not offer evidence to dispute this.
12 R. Doc. 43-2 at 2.
13 R. Doc. 43-2 at 2.
14 R. Doc. 43-2 at 2.
15 R. Doc. 43-2 at 2.
16 R. Doc. 1 at ¶ 15; R. Doc. 22-2 at ¶¶ 2, 3.
17 R. Doc. 22-2 at ¶ 3.


                                                     3
       Case 2:20-cv-01515-SM-DMD Document 50 Filed 03/31/21 Page 4 of 30




alleges, and Defendants agree,18 she was employed by Red River as a nurse at Red River

Hospital in Wichita Falls, Texas, from approximately February 2015 to December 2019.19

        Ochsner-Acadia is a Delaware limited liability company with its principal place of

business in Tennessee.20 Acadia is one the members of Ochsner-Acadia.21 Ochsner-Acadia

operates River Place Behavioral Health in LaPlace, Louisiana.22

        Plaintiff alleges she has been employed by River Place Behavioral Health from

approximately December 2019 to present.23 Ochsner-Acadia presents sworn testimony

that it is not Plaintiff’s “employer” at River Place Behavioral Health facility in LaPlace,

Louisiana, and that Plaintiff’s employer at River Place Behavioral Health is Acadia

LaPlace Holdings, LLC.24 In his sworn declaration, Christopher Howard, the Executive

Vice President, General Counsel and Secretary of Acadia, as well as Vice President and

Secretary of Ochsner-Acadia and Acadia LaPlace Holdings, LLC attests Acadia LaPlace

Holdings, LLC currently employs Plaintiff as a Nurse Supervisor at River Place Behavioral

Health and that Ochsner-Acadia has never employed Plaintiff in any capacity.25 Plaintiff

provides no evidence to refute Howard’s sworn declaration. The Court finds Acadia

LaPlace Holdings, LLC is Plaintiff’s current employer, and she has never been employed

by Ochsner-Acadia.



18 Defendants agree Plaintiff worked at Red River Hospital, but do not specify a time frame.
19 R. Doc. 1 at ¶ 33. Defendants acknowledge Plaintiff was employed as a Nurse Supervisor at Red River
Hospital in Wichita Falls, Texas. R. Doc. 22-1 at 1. Defendants provide the sworn declaration of Jon Lasell,
Chief Executive Officer for Red River Hospital, LLC, attesting Red River has never employed Plaintiff for
the purpose of working in Louisiana, but not disputing that Plaintiff was employed by Red River to work in
Texas. R. Doc. 22-2 at ¶ 10.
20 R. Doc. 1 at ¶ 14; R. Doc. 22-3 at ¶ 13.
21 R. Doc. 43-2 at 2.
22 R. Doc. 1 at ¶ 14; R. Doc. 21 at ¶ 14.
23 R. Doc. 1 at ¶ 33. Defendants acknowledge Plaintiff is currently employed as a Nurse Supervisor at River

Place Behavioral Health in LaPlace, Louisiana. R. Doc. 22-1 at 1.
24 R. Doc. 22-1 at fn. 1; R. Doc. 22-3 at ¶ 15.
25 Id.


                                                     4
       Case 2:20-cv-01515-SM-DMD Document 50 Filed 03/31/21 Page 5 of 30




                                        LEGAL STANDARD

        When a non-resident defendant challenges personal jurisdiction in a motion to

dismiss, the plaintiff bears the burden of proving personal jurisdiction exists.26 If the

district court rules on the motion without an evidentiary hearing, the plaintiff need only

make a prima facie showing of personal jurisdiction.27 In determining whether the

plaintiff has made a prima facie showing of personal jurisdiction, the district court must

take the allegations of the complaint as true, except as controverted by opposing

affidavits, and all conflicts in the facts must be resolved in favor of plaintiff.28 The district

court may consider matters outside the complaint, including affidavits, when determining

whether personal jurisdiction exists.29 “[U]ncontroverted allegations in the complaint are

deemed true and factual conflicts in the parties’ declarations are resolved in the plaintiff’s

favor.”30 “However, the court cannot assume the truth of the allegations in a plaintiff’s

complaint that are contradicted by sworn affidavit.”31 A finding that the plaintiff has made

a prima facie showing of jurisdictional facts does not, however, end the inquiry:

ultimately, “the plaintiff must establish jurisdiction by a preponderance of the evidence,

either at a pretrial evidentiary hearing or at a trial.”32

        To exercise personal jurisdiction over a non-resident defendant, two requirements

must be satisfied. “First, the forum state’s long-arm statute must confer personal



26 Luv N’ care, Ltd. v. Insta-Mix, Inc., 438 F.3d 465, 469 (5th Cir. 2006) (citing Wyatt v. Kaplan, 686 F.2d

276, 280 (5th Cir. 1982)).
27 See id.
28 Id. See also Thompson v. Chrysler Motors Corp., 755 F.2d 1162, 1165 (5th Cir. 1985).
29 Adams v. Unione Mediterranean Di Sicurta, 220 F.3d 659 (5th Cir. 2000), citing Jobe v. ATR Mktg., Inc.,

87 F.3d 751, 753 (5th Cir. 1996).
30 Tinsley, 1998 WL 59481 at *3 (citing WNS, Inc. v. Farrow, 884 F.2d 200, 204 (5th Cir. 1989)).
31 Tinsley v. Commissioner of I.R.S., 1998 WL 59481 at *3 (N.D. Tex. Feb. 19, 1998) (citing Data Disc, Inc.

v. Systems Technology Assoc., Inc., 557 F.2d 1280, 1284 (9th Cir. 1977)).
32 Traveler’s Indem. Co. v. Calvert Fire Ins. Co., 798 F.2d 826, 831 (5th Cir. 1986) (internal quotation marks

and citation omitted).

                                                      5
       Case 2:20-cv-01515-SM-DMD Document 50 Filed 03/31/21 Page 6 of 30




jurisdiction. Second, the exercise of jurisdiction must not exceed the boundaries of the

Due Process Clause of the Fourteenth Amendment.”33 Because Louisiana’s long-arm

statute confers personal jurisdiction to the limits of constitutional due process, these two

inquiries become one and the same.34

        The Due Process Clause of the Fourteenth Amendment “operates to limit the power

of a State to assert in personam jurisdiction over a nonresident defendant.”35 For a court’s

exercise of personal jurisdiction over a non-resident defendant to be constitutional under

the Due Process Clause, (1) “that defendant [must have] purposefully availed himself of

the benefits and protections of the forum state by establishing ‘minimum contacts’ with

the forum state; and (2) the exercise of jurisdiction over that defendant [must] not offend

‘traditional notions of fair play and substantial justice.’”36

        A court may exercise general jurisdiction over a non-resident defendant when that

defendant’s contacts with the forum state are “continuous and systematic,” regardless of

whether such contacts are related to the plaintiff’s cause of action.37 Stated differently,

“[g]eneral jurisdiction will attach, even if the act or transaction sued upon is unrelated to

the defendant’s contacts with the forum state, if the defendant has engaged in ‘continuous

and systematic’ activities in the forum state.”38 In Goodyear Dunlop Tires Operations,

S.A. v. Brown, the Supreme Court stated that, “for an individual, the paradigm forum for

the exercise of general jurisdiction is the individual’s domicile; for a corporation it is an

equivalent place, one in which the corporation is fairly regarded as at home.”39 That is,


33 Seiferth v. Helicopteros Atuneros, Inc., 472 F.3d 266, 270 (5th Cir. 2006) (citation omitted).
34 Luv N’ care, 438 F.3d at 469; La. R.S. 13:3201(B).
35 Helicopteros Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 413–14 (1984).
36 Latshaw v. Johnston, 167 F.3d 208, 211 (5th Cir. 1999) (citation omitted).
37 Id. (citing Helicopteros, 466 U.S. at 413–14).
38 721 Bourbon, Inc. v. House of Auth, LLC, 140 F. Supp. 3d 586, 592 (E.D. La. 2015) (citations omitted).
39 564 U.S. 915, 924 (2011).


                                                    6
       Case 2:20-cv-01515-SM-DMD Document 50 Filed 03/31/21 Page 7 of 30




the corporation must have substantial, continuous, and systematic contacts with the

forum state so as to “render [it] essentially at home in the forum state.”40 “It is, therefore,

incredibly difficult to establish general jurisdiction in a forum other than the place of

incorporation or principal place of business.”41 Plaintiff does not assert general

jurisdiction over Defendants Acadia and Red River.42

        When the defendant’s contacts are less pervasive, as in this case, a court may

exercise specific jurisdiction over a non-resident defendant “in a suit arising out of or

related to the defendant’s contacts with the forum.”43 Specific jurisdiction exists, for

example, when a non-resident defendant “has ‘purposefully directed its activities at the

forum state and the litigation results from alleged injuries that arise out of or relate to

those activities.’”44 Specific jurisdiction exists when a non-resident defendant

“purposefully avails itself of the privilege of conducting activities within the forum State,

thus invoking the benefits and protections of its laws.”45 “The non-resident’s ‘purposeful

availment’ must be such that the defendant ‘should reasonably anticipate being haled into

court’ in the forum state.”46 The Fifth Circuit has enunciated a three-factor analysis to

guide courts in assessing the presence of specific jurisdiction:

                (1) whether the defendant has minimum contacts with the forum state, i.e.,
                whether it purposely directed its activities toward the forum state or
                purposely availed itself of the privileges of conducting activities there; (2)
                whether the plaintiff's cause of action arises out of or results from the


40 Daimler AG v. Bauman, 134 S. Ct. 746, 754 (2014) (citing Goodyear, 564 U.S. 915).
41 Monkton Ins. Servs., Ltd. v. Ritter, 768 F.3d 429, 432 (5th Cir. 2014) (citing Daimler AG, 134 S. Ct. at
760; Helicopteros, 466 U.S. at 411–12).
42 See R. Doc. 27, 43.
43 Luv N’ care, 438 F.3d at 469.
44 Panda Brandywine Corp. v. Potomac Elec. Power Co., 253 F.3d 865, 868 (5th Cir. 2001) (quoting

Alphine View Co. v. Atlas Copco A.B., 205 F.3d 208, 215 (5th Cir. 2000)).
45 Burger King Corp. v. Rudzewicz, 471 U.S. 462, 475 (1985) (citing Hanson v. Denckla, 357 U.S. 235, 253

(1958)).
46 Ruston Gas Turbines, Inc. v. Donaldson Co., 9 F.3d 415, 419 (5th Cir. 1993) (quoting World-Wide

Volkswagen Corp. v. Woodson, 444 U.S. 286, 297 (1980)).

                                                    7
       Case 2:20-cv-01515-SM-DMD Document 50 Filed 03/31/21 Page 8 of 30




                defendant's forum-related contacts; and (3) whether the exercise of
                personal jurisdiction is fair and reasonable.47

        To make a prima facie showing of specific jurisdiction, the plaintiff need only

satisfy the first two factors.48 “Although jurisdictional allegations must be accepted as

true, such acceptance does not automatically mean that a prima facie case for specific

jurisdiction has been presented.”49 Establishing a prima facie case still requires the

plaintiff to show the nonresident defendant’s “purposeful availment of the benefits and

protections of and minimum contacts with the forum state.”50 The Court must consider

each Defendants contacts separately.

                                       LAW AND ANALYSIS

I.      Acadia is not subject to the personal jurisdiction of this Court.

        Plaintiff asserts the Court has specific jurisdiction over Acadia.51 Plaintiff makes

three arguments as to why she has made a prima facie showing that this Court has specific

jurisdiction over Acadia: (1) Acadia is subject to specific jurisdiction in Louisiana because

it is Plaintiff’s joint employer subject to liability under the FLSA;52 (2) Acadia has

sufficient minimum contacts with Louisiana and Plaintiff’s wage-based causes of action




47 Nuovo Pignone, SpA v. STORMAN ASIA M/V, 310 F.3d 374, 378 (5th Cir. 2002); Luv N’ care, 438 F.3d
at 469.
48 Athletic Training Innovations, LLC v. eTagz, Inc., 955 F. Supp. 2d 602, 613 (E.D. La. 2013). See also 721

Bourbon, 140 F. Supp. 3d at 592–93; Luv N’ care, 438 F.3d at 469. If the plaintiff makes a prima facie
showing, the burden of proof with respect to the third factor shifts to the defendant to “present a compelling
case that the presence of some other considerations would render jurisdiction unreasonable.”
Autogenomics, Inc. v. Oxford Gene Tech., 566 F.3d 1012, 1018–19 (Fed. Cir. 2009). See also Athletic
Training Innovations, supra, at 613.
49 Panda, 253 F.2d at 868.
50 Id. (citing Burger King, 471 U.S. at 474 (“[T]he constitutional touchstone remains whether the defendant

purposefully established ‘minimum contacts’ in the forum State.”)).
51 R. Doc. 27
52 R. Doc. 27 at 10-16; R. Doc. 43 at 12-13.


                                                      8
      Case 2:20-cv-01515-SM-DMD Document 50 Filed 03/31/21 Page 9 of 30




arise out of those contacts,53 and (3) Acadia is subject to jurisdiction in Louisiana because

Oschsner-Acadia, its subsidiary or agent, is subject to jurisdiction in Louisiana.54

       The Moving Defendants seek to dismiss Acadia for lack of specific jurisdiction

because Plaintiff’s claims do not “arise out of or result from [Acadia’s] forum-related

contacts,” as Plaintiff’s allegations are based on claims for unpaid wages and the only

entity that employed Plaintiff in Louisiana is non-party Acadia LaPlace Holdings, LLC.55

The Defendants also argue joint employer status under the FLSA does not confer personal

jurisdiction over Acadia and that Acadia is not subject to personal jurisdiction based on

its subsidiary or agency relationship with Ochsner-Acadia.

       A. Joint employer status under the FLSA does not confer personal
          jurisdiction over Acadia.

       Plaintiff argues Acadia is subject to personal jurisdiction in Louisiana because it

qualifies to be her joint employer under the FLSA.56 Under the FLSA, an “[e]mployer

includes any person acting directly or indirectly in the interest of an employer in relation

to an employee.”57 The Fifth Circuit has specifically rejected ‘formalistic labels or

common-law notions of the employment relationship’ in the FLSA context.”58 “To

determine whether an individual or entity is an employer [under the FLSA], the court

considers whether the alleged employer: (1) possessed the power to hire and fire the

employees, (2) supervised and controlled employee work schedules or conditions of

employment, (3) determined the rate and method of payment, and (4) maintained




53 Id. at 6-12.
54 R. Doc. 27 at 16-18; R. Doc. 43 at 3-5.
55 R. Doc. 22-1 at 3-4; R. Doc. 22-3 at ¶¶ 10 and 15; R. Doc. 31-1 at ¶ 3.
56 R. Doc. 27 at 2; R. Doc. 43 at 6.
57 29 U.S.C. § 203(d).
58 Solis v. Universal Project Management, Inc., 2009 WL 4043362 at *6 (S.D. Tex. Nov. 19, 2009).


                                                  9
     Case 2:20-cv-01515-SM-DMD Document 50 Filed 03/31/21 Page 10 of 30




employment records.”59 In determining whether an entity related to the employer may be

liable under Title VII as a joint employer, the Fifth Circuit has used a four-factor test

under which a court should consider: “(1) the interrelation of operations; (2) centralized

control of labor relations; (3) common management; and (4) common ownership or

financial control.”60 In this case, the Court need not determine whether Acadia qualifies

as Plaintiff’s joint employer under the FLSA because joint employer status is not

determinative of the Court’s specific jurisdiction over Acadia.

       To support her argument that Acadia’s status as her joint employer under the FLSA

confers personal jurisdiction over Acadia in Louisiana, Plaintiff cites two cases from

district courts in the Fifth Circuit. In Willshire v. HK Management, a Title VII case, the

court conducted an analysis to determine whether the defendant was the plaintiff’s joint

employer under Title VII.61 The court determined the plaintiff had provided prima facie

evidence that defendant was a joint employer. The court applied Fifth Circuit case law

explaining how to determine when separate business entities are sufficiently interrelated

for an employee whose Title VII rights have been violated to file a charge against both

entities.62 The trial court denied the defendant’s motion to dismiss based on lack of

personal jurisdiction.63 The court, in dicta, remarked the defendant’s status as a joint

employer, subject to being sued under Title VII, “would lead to specific jurisdiction.”64

Similarly, in Bishop v. Consolidated Natural Gas, Inc., the plaintiff asserted a Title VII

claim against her employer and its parent company, alleging the two entities acted as a


59 Gray v. Powers, 673 F.3d 355 (5th Cir. 2012) (internal quotations omitted).
60 Willshire v. HK Management, 2004 WL 2974082 at *2 (N.D. Tex. Dec. 16, 2004) (citing Trevino v.
Celanese Corp., 701 F.2d 397, 404 (5th Cir. 1983).
61 Willshire, 2004 WL 2974082 at *3.
62 See Trevino v. Celanese Corp., 701 F.2d 397, 403 (5th Cir. 1983).
63 Willshire, 2004 WL 2974082 at *3.
64 Id.


                                               10
      Case 2:20-cv-01515-SM-DMD Document 50 Filed 03/31/21 Page 11 of 30




single integrated employer with respect to the practices at issue.65 The parent company

defendant filed a motion to dismiss, which the court denied and stated, in dicta, that

“specific jurisdiction would be triggered if [the defendant] were a joint employer and

played an integral role in denying [the plaintiff] the promotional opportunity at issue in

this employment discrimination lawsuit.”66

        Other circuit and trial courts have come to a different conclusion. In In re

Enterprise Rent-A-Car Wage & Hour Employment Practices Litigation, certain

managers brought a collective action against their employer under the FLSA, alleging they

were wrongfully classified as exempt employees and were not paid minimum wage or

premium overtime compensation.67 In discussing the applicable standard of review for a

motion to dismiss for lack of personal jurisdiction, the trial court noted there must be

minimum contacts with the forum state and went on to analyze whether the defendant’s

contacts were sufficient.68 In determining whether specific personal jurisdiction existed,

plaintiffs argued defendant purposely directed its activities to the forum state because of

the control it exerted over its subsidiary.69 Plaintiffs also argued defendant was subject to

the personal jurisdiction of the court because the defendant was their joint employer

under the FLSA.70 After considering defendant’s contacts with the forum, the court held

the parent corporation did not have sufficient contacts with Pennsylvania for

Pennsylvania to exercise personal jurisdiction over it.71 In coming to this conclusion, the

court discussed multiple cases considering whether specific jurisdiction turns on whether


65 Bishop v. Consolidated Natural Gas, Inc., 2000 WL 6263 at *3 (E.D. La. Jan. 5, 2000).
66 Bishop v. Consolidated Natural Gas, Inc., 2000 WL 6263 at *3 (E.D. La. Jan. 5, 2000).
67 735 F.Supp.2d 277 (W. D. Pa. 2010).
68 Id. at 308-310.
69 Id. at 325.
70 Id.
71 735 F.Supp.2d 277 (W. D. Pa. 2010).


                                                   11
     Case 2:20-cv-01515-SM-DMD Document 50 Filed 03/31/21 Page 12 of 30




the defendant is a joint employer under the FLSA.72 The court declined to find personal

jurisdiction based on joint employer status. The Court was persuaded by a group of cases

recognizing “joint employer theory and similar concepts are relevant for determining

liability, but are not for determining whether a court may exercise personal jurisdictional

over a party.”73 The court, having determined the joint employer issue was not relevant to

the specific jurisdiction analysis, instead based its decision on the defendant parent

company’s contacts under the minimum contacts analysis.74

       In Vogt v. Greenmarine Holding, LLC, another out-of-circuit case, the plaintiffs

argued the proper test for personal jurisdiction is whether defendants constitute a single

employer so as to be liable under the Worker Adjustment and Retraining Notification

Act.75 The court rejected the argument finding “it is improper to conflate an issue of

subject matter jurisdiction with personal jurisdiction,” and that “[l]iability and

jurisdiction are two separate inquiries.”76 Further, the court specifically rejected plaintiff’s

argument that an analysis of personal jurisdiction “should be altered where a federal

statute premises liability on corporate affiliation.”77 Accordingly, the court analyzed the

defendants’ motion to dismiss for lack of personal jurisdiction under the minimum

contacts test and granted the defendants’ motion to dismiss.78

       In Central States, Southeast & Southwest Areas Pension Fund v. Reimer Express

World Corp., a Seventh Circuit case discussed in In re Enterprise, the court considered a




72 Id. at 326.
73 Id. at 328.
74 Id.
75 2002 WL 534542 at *3 (N.D. Ga. Feb. 20, 2002).
76 Id. at 3 (citing Central States, Southeast & Southwest Areas Pension Fund v. Reimer Express World

Corp., 230 F.3d 934 (7th Cir. 2000)).
77 Vogt, 2002 WL 534542 at *3.
78 Id.


                                                12
     Case 2:20-cv-01515-SM-DMD Document 50 Filed 03/31/21 Page 13 of 30




plaintiff’s argument that when a federal statute premises liability on corporate affiliation,

personal jurisdiction follows.79 The Seventh Circuit determined this argument “ignores

the process by which courts determine whether specific personal jurisdiction exists and

confuses liability and jurisdiction.”80 The court stated the proper inquiry instead is to

engage in three distinct steps: “(1) identify the contacts the defendant has with the forum;

(2) analyze whether these contacts meet constitutional minimums and whether exercising

jurisdiction on the basis of these minimum contacts sufficiently comports with fairness

and justice; (3) determine whether the sufficient minimum contacts, if any, arise out of

or are related to the causes of action involved in the suit.”81 Following this analysis, the

court ultimately held that “[c]orporate affiliation with and the provision of standard

administrative services to [defendant] are not sufficient minimum contacts to exercise

specific personal jurisdiction over [parent company defendants].”82 The court reasoned

“[t]he laws on which the suit are based would be irrelevant because a state or federal

statute cannot transmogrify insufficient minimum contacts into a basis for personal

jurisdiction by making these contacts elements of a cause of action, since this would

violate due process.”83 Further, “the analysis of personal jurisdiction is not altered where

a federal statute premises liability on corporate affiliation.”84

       In Garcia v. Peterson, an FLSA case within this circuit, plaintiffs argued that

“specific jurisdiction depends on whether they have adequately alleged employer status




79 230 F.3d 934, 944 (7th Cir. 2000).
80 Id.
81 Id.
82 Id. at 947.
83 Id. at 944-45.
84 In re Enterprise, 735 F.Supp.2d 277 at 327 (citing Vogt v. Greenmarine Holding, LLC, 2002 WL 534542

at *3 (N.D. Ga. Feb. 20, 2002).

                                                 13
      Case 2:20-cv-01515-SM-DMD Document 50 Filed 03/31/21 Page 14 of 30




under the economic realities test.”85 The court found that whether the defendant was

considered the plaintiffs’ employer under the FLSA using the economic realities test was

not irrelevant, “but it is also not determinative, as the employer test was not crafted to

determine if exercising jurisdiction over a defendant ‘employer’ meets a due process

inquiry.”86 Further, the court held that it should consider the defendants’ contacts that

may be part of the economics reality test, but only “to the extent they are the types of

minimum contacts considered [in] the due process inquiry.”87

        The Court has found no Fifth Circuit case holding that joint employer status under

the FLSA is a substitute for the minimum contacts test in determining whether a Court

may exercise personal jurisdiction over an out of state defendant. This Court is persuaded

that “joint employer theory and similar concepts are relevant for determining liability [as

an employer under the FLSA], but not for determining whether a court may exercise

personal jurisdiction over a party.”88 The Court finds the well-reasoned decisions of other

courts to be persuasive and holds that joint employer status under the FLSA does not

confer personal jurisdiction.

        B. Acadia does not have sufficient minimum contacts with Louisiana
           and, to the extent it does have contacts with Louisiana, Plaintiff’s
           causes of action do not relate to arise out of those contacts.

        The Fifth Circuit has enunciated a three-factor analysis to guide courts in assessing

the presence of specific jurisdiction:

        (1) whether the defendant has minimum contacts with the forum state, i.e.,
        whether it purposely directed its activities toward the forum state or purposely
        availed itself of the privileges of conducting activities there; (2) whether the
        plaintiff's cause of action arises out of or results from the defendant's forum-


85 319 F.Supp.3d 863, 880 (S.D. Tex. 2018).
86 319 F.Supp.3d 863, 881 (S.D. Tex. 2018).
87 Id.
88 In re Enterprise, 735 F.Supp.2d 277.


                                              14
      Case 2:20-cv-01515-SM-DMD Document 50 Filed 03/31/21 Page 15 of 30




       related contacts; and (3) whether the exercise of personal jurisdiction is fair and
       reasonable.89

       To determine whether a defendant has sufficient minimum contacts with the

forum state, the Court should ask whether defendants “purposely avail[ed] [themselves]

of the privilege of conducting activities within the forum State, thus invoking the benefits

and protections of its laws.”90 A court may exercise specific jurisdiction over a non-

resident defendant only “in a suit arising out of or related to the defendant’s contacts

with the forum.”91

       Defendants provided Christopher Howard’s sworn declaration that Acadia is a

Delaware corporation with its principal place of business in Tennessee; Acadia is not

registered to do business in Louisiana; Acadia does not maintain an office in Louisiana;

Acadia does not own any real property in Louisiana; Acadia does not maintain any bank

accounts in Louisiana; Acadia has never appointed an agent for service of process in

Louisiana; and Acadia has never sued anyone in Louisiana or otherwise affirmatively

sought the benefit of the judicial system in Louisiana.92 Defendants also provided Kim

Brady’s sworn declaration that Acadia has never employed Plaintiff; that Plaintiff’s

employer is Acadia LaPlace Holdings, LLC; that Acadia does not control the operations of

River Place Behavioral Health; that Acadia does not possess the power to hire or fire

hourly employees at River Place Behavioral Health; that Acadia does not supervise or

control the work schedules or conditions of employment for hourly employees at River

Place Behavioral Health; and that Acadia does not maintain employment records for


89 Nuovo Pignone, SpA v. STORMAN ASIA M/V, 310 F.3d 374, 378 (5th Cir. 2002); Luv N’ care, 438 F.3d
at 469.
90 Sayers Construction, LLC v. Timberline Construction, Inc., 976 F.3d 570, 573 (5th Cir. 2020) (quoting

Hanson v. Denckla, 357 U.S. 255, 253 (1958)).
91 Luv N’ care, 438 F.3d at 469 (emphasis added).
92 R. Doc. 22-3.


                                                  15
      Case 2:20-cv-01515-SM-DMD Document 50 Filed 03/31/21 Page 16 of 30




hourly employees at River Place Behavioral Health.93 Defendants argue this evidence

shows Acadia does not have the requisite minimum contacts with Louisiana for the Court

to exercise personal jurisdiction over it and that Plaintiff’s causes of action did not arise

out of Acadia’s activities in Louisiana. Plaintiff provided no evidence to dispute the sworn

declarations provided by the Defendants.

        Plaintiff alleges Acadia implemented timekeeping, payroll, meal break, and off-

the-clock policies and practices at its facilities in Louisiana that give rise to the FLSA and

Louisiana state law wage-and-hour violations described in Plaintiff’s complaint, and, as a

result, these contacts are related to Plaintiff’s injuries.94 Plaintiff argues that because

Acadia is employing its policies at Ochsner-Acadia facilities in Louisiana, Acadia has

sufficient contacts with the forum.

        First, Plaintiff argues Acadia implements human resources policies and practices

in Louisiana directly affecting and injuring Plaintiff, Louisiana Class members, and

Collective members.95 As evidence, Plaintiff provides Acadia’s human resources policies,

specifically “Rest and Meal Breaks” and “Attendance” policies she alleges are instituted at

River Place Behavioral Health and Red River, two facilities in which Plaintiff has

worked.96 Plaintiff argues these policies are relevant, because her wage-based causes of

action arise out of the “Rest and Meal Breaks” and “Attendance” policies. Plaintiff

provides no explanation of how her causes of action arise out of these policies. The Rest

and Meal Breaks policy requires that every effort be made to provide an unpaid meal

break for employees and that they should be paid when that break is unavoidably missed



93 R. Doc. 31-1.
94 R. Doc. 27 at 5-6.
95 R. Doc. 43 at 6.
96 R. Doc. 43-2 at 4-6; R. Doc. 43-4.


                                             16
      Case 2:20-cv-01515-SM-DMD Document 50 Filed 03/31/21 Page 17 of 30




or interrupted.97 The Attendance policy has no discernible relationship to the wage-based

causes of action brought by Plaintiff.98

        Plaintiff next argues Acadia’s written policies, used in Louisiana, provide specific

hiring criteria and required trainings for Plaintiff, Class members, and Collective

members.99 As evidence, Plaintiff provides Acadia’s Employee Handbook, which sets out

specific terms for hiring and transferring workers at Acadia’s facilities.100 Plaintiff’s wage-

based claims do not relate to or arise out of Acadia’s specific terms for hiring and

transferring workers. The only relevance of the policies may be to Plaintiff’s joint

employer argument, which the Court has determined is not the appropriate test for

determining personal jurisdiction.

        Plaintiff also argues Acadia’s policies require Class members, and Collective

members to adhere to a uniform standard of conduct regarding ethics and legal

compliance.101 As evidence, Plaintiff provides Acadia’s Code of Conduct, which applies to

“all Acadia employees, Medical Staff, . . . contractors, subcontractors, agents, and other

persons who provide patient and/or patient care items or services . . . on behalf of

Acadia.”102 Plaintiff argues this shows that Acadia promulgates policies and procedures

throughout its healthcare facilities, including those in Louisiana and Texas, that control

the conditions of Plaintiff, Class members, and Collective members’ employment and

therefore are related to Plaintiff’s causes of action.103 Plaintiff’s wage-based causes of

action do not arise out of and are not related to Acadia’s imposition of its Code of Conduct.


97 R. Doc. 43-4 at 2.
98 R. Doc. 43-4 at 4-5.
99 R. Doc. 43 at 8.
100 R. Doc. 43-3.
101 R. Doc. 43 at 10.
102 Id.
103 Id.


                                              17
      Case 2:20-cv-01515-SM-DMD Document 50 Filed 03/31/21 Page 18 of 30




        In opposition, Defendant argues “[s]uch minimal contacts consisting of general

policy assistance and support with at best a tangential relationship to the specific time

keeping practices at the individual facilities operated by subsidiary entities that form the

basis of Plaintiff’s claims cannot establish the minimal contacts necessary for personal

jurisdiction.”104 Defendants point out that the allegations in Plaintiff’s complaint differ

from the handbook and human resources policies provided by Plaintiff in opposition to

the motion to dismiss.105 In her complaint, Plaintiff states Class members and Collective

members are effectively not permitted to take 30-minute uninterrupted and bona fide

meal periods due to the high demands of their jobs during the majority of their shifts.106

Defendant compares the allegation in the complaint to the handbook provided to the

Plaintiff, which states that employees “should record the beginning and end of [their]

workday, the beginning and end of meal breaks and any departure from work for personal

reasons.”107 In the handbook, there is no mention of 30-minute time increments, which

leads the Court to believe the 30-minute policy Plaintiff references in her complaint did

not originate with Acadia. Defendant provides sworn testimony that Acadia does not have

complete authority over general policy at River Health Behavioral Place, and that

Ochsner-Acadia, as operator of the facility, exercises complete authority over those

operations.108 In support of this argument, Defendants point to Acadia’s Supplemental

Response to Plaintiff’s Requests for Admission Related to Personal Jurisdiction, in which




104 R. Doc. 46 at 8.
105 R. Doc. 46 at 8.
106 R. Doc. 1.
107 R. Doc. 43-3 at 25.
108 R. Doc. 41 at 7.


                                            18
      Case 2:20-cv-01515-SM-DMD Document 50 Filed 03/31/21 Page 19 of 30




Acadia denied that River Place Behavioral Health is operated by Acadia.109 Plaintiff does

not provide any evidence controverting these facts.

        Plaintiff argues that, because Acadia has the power to fire local supervisory

employees, such as the CEO of Red River Hospital in Wichita, Texas, Acadia exercises

firing and hiring power over Plaintiff, Class members, and Collective members. Even if

Acadia has the power to fire the CEO of Red River Hospital, this does not equate to Acadia

having the power to fire an individual in Plaintiff’s position. Plaintiff’s wage-based claims

do not arise out of or relate to Acadia’s power to fire a Red River Hospital CEO or other

supervisory employees.

        Plaintiff argues Acadia is subject to personal jurisdiction in Louisiana because it

regularly sends its employees to Louisiana to conduct business.110 Plaintiff argues Acadia

employs regional employees who provide oversight and operational support to Acadia’s

facilities in Louisiana.111 Plaintiff argues Acadia has employed at least three individuals

who “exercise regional oversight and provide operational support to facilities in

Louisiana,” including Marta McClanahan, Erin McCarthy, and former employee Tanya

Dillon-Page.112 As evidence, Plaintiff provides the sworn declaration of William Hogg,

Plaintiff’s attorney, attaching an email from counsel for Acadia stating that the “Regional

Vice President from before May 2017 until April 2019 was Tanya Dillon- Page,” and that

her job duties were the same as current Regional Vice President’s, Erin McCarthy.113 The

email also states Dillon-Page visited Louisiana approximately 2-3 times per year.114



109 R. Doc. 43-2 at 2.
110 R. Doc. 43 at 3.
111 R. Doc. 43 at 11.
112 R. Doc. 43 at 12.
113 R. Doc. 43-7 at 4.
114 R. Doc. 43-7 at 4.


                                             19
      Case 2:20-cv-01515-SM-DMD Document 50 Filed 03/31/21 Page 20 of 30




Plaintiff argues “these agents helped implement Acadia’s human resources, meal break,

and timekeeping policies and practices that are at issue in this case,” and therefore

Plaintiff’s injuries arise out of or are related to the employees alleged contacts with

Louisiana.115

        Defendant offers sworn evidence that there are currently only two employees who

travel to Louisiana, a Human Resources Business Partner, Marta McClanahan, and a

Regional Vice President, Erin McCarthy, both of whom are employees of a separate legal

entity, Acadia Management Company, LLC.116 Defendant provides sworn testimony that

McCarthy has visited Louisiana once in the last 18 months and McClanahan visits

Louisiana approximately once per year.117 Defendant argues McCarthy and McClanahan’s

visits to Louisiana cannot be considered systematic and that the employees only provide

support to officers of Ochsner-Acadia, which then carries out operations at the hospitals

it operates.118 Further, Defendants provide sworn testimony that the two employees are

regional employees of a separate Acadia subsidiary and not of Acadia.119 Defendants argue

“[s]uch minimal contacts consisting of general policy assistance and support with at best

a tangential relationship to the specific time keeping practices at the individual facilities

operated by subsidiary entitles that form the basis for Plaintiff’s claims cannot establish

the minimal contacts necessary for personal jurisdiction.”120 In support of this,

Defendants provided the Human Resources Business Partner’s job description, which

states that the role provides strategic and tactical human resources support to a



115 R. Doc. 43 at 4.
116 R. Doc. 46 at 6.
117 R. Doc. 46 at 7.
118 R. Doc. 46 at 7.
119 R. Doc. 41 at 3.
120 R. Doc. 46 at 8.


                                             20
      Case 2:20-cv-01515-SM-DMD Document 50 Filed 03/31/21 Page 21 of 30




designated customer base of field management and human resources representatives.121

Plaintiff does not offer any evidence refuting Defendants’ evidence.

        In further support of their argument, Defendants cite Stewart v. Marathon

Petroleum Company, LP, in which the court found the defendants’ contacts with

Louisiana were too removed from the cause of action to justify the exercise of personal

jurisdiction.122 In that case, plaintiffs argued that, because defendants employed a

registered sales agent whose territory included Louisiana, among other contacts, there

was personal jurisdiction. The court declined to exercise personal jurisdiction over the

defendant, finding the employee’s connections to the sales agent were too attenuated.123

Similarly, in the instant case, the Court finds McCarthy and McClanahan’s annual visits

to Louisiana to be too attenuated a link between Acadia and Plaintiff to justify personal

jurisdiction over Acadia in Louisiana.

        Plaintiff argues Acadia is subject to personal jurisdiction in Louisiana because

Acadia “pays wages to Class and Collective members jointly/collectively with its

subsidiaries, as indicated by SEC filings.”124 Specifically, Acadia’s 2020 SEC 10-K Form

includes the statement that Acadia and its subsidiaries “directly or indirectly owned and

operated” six facilities in Louisiana as of December 31, 2019.125 Defendants argue that

multiple courts have found statements like those contained in Acadia’s 2020 SEC 10-K

Form are based on the “drafting style [] suggested by the Securities and Exchange

Commission, or SEC, and [are] not meant to indicate that the publicly-traded Parent

Company or any other subsidiary of the Parent Company owns or operates any asset,


121 R. Doc. 43-1 at 1.
122 326 F.Supp.3d 284, 292 (E.D. La. July 2, 2018).
123 Id.
124 R. Doc. 43 at 12; see also R. Doc. 27 at 15.
125 R. Doc. 46 at 14.


                                                      21
      Case 2:20-cv-01515-SM-DMD Document 50 Filed 03/31/21 Page 22 of 30




business, or property.”126 The Court finds the statements in the SEC 10-K filing do not

establish that Acadia pays wages jointly and collectively with its subsidiaries to Class

members and Collective members.127

        Exercising personal jurisdiction in keeping with due process requires evidence that

(1) Acadia has purposefully availed itself of the benefits and protections of Louisiana by

establishing “minimum contacts” with Louisiana; and (2) the exercise of jurisdiction over

Acadia does not offend “traditional notions of fair play and substantial justice.”128 Acadia

has not purposefully directed its activities at Louisiana and this litigation does not result

from alleged injuries that arise out of or relate to those activities. Acadia has not

purposefully availed itself of the privilege of conducting activities within Louisiana, thus

invoking the benefits and protections of its laws. Acadia could not reasonably have

anticipated that it would be haled into court in Louisiana. The Plaintiff has not met her

burden of proving personal jurisdiction exists. Subjecting Acadia to personal jurisdiction

in Louisiana would offend ‘traditional notions of fair play and substantial justice and, as

a result, not comport with due process.

        C. Acadia is not subject to personal jurisdiction based on its parent-
           subsidiary or agency relationship with Ochsner-Acadia.

        Ochsner-Acadia, as the operator of River Place Behavioral Health in LaPlace,

acknowledges it is subject to personal jurisdiction in Louisiana and has filed an answer.129

Plaintiff argues Acadia is subject to specific jurisdiction in Louisiana through its




126 R. Doc. 46 at 15 (quoting EEOC v. Vicksburg Healthcare, LLC, 2014 WL 4715463 at *5 (S.D. Miss. Sep.
22, 2014) (“The totality of the Form 10-K fails to support the EEOC’s strained contention that [defendant]
itself, as opposed to one or more of its subsidiaries, does business in Mississippi.”).
127 The same is true with respect to Red River.
128 Revell v. Lidov, 317 F.3d 467, 470 (5th Cir.2002).
129 R. Doc. 27.


                                                   22
      Case 2:20-cv-01515-SM-DMD Document 50 Filed 03/31/21 Page 23 of 30




relationship with Ochsner-Acadia, either because Ochsner-Acadia is Acadia’s subsidiary

or is Acadia’s agent. 130

       The Fifth Circuit uses a seven-factor test to determine whether a parent company

may be held amenable to personal jurisdiction because of the acts of its subsidiary.131

Under this test, a court should consider “(1) [the] amount of stock owned by the parent of

the subsidiary; (2) did the two corporations have separate headquarters; (3) did they have

common offices and directors; (4) did they observe corporate formalities; (5) did they

maintain separate accounting systems; (6) did the parent exercise complete authority

over general policy; (7) did the subsidiary exercise complete authority over daily

operations.”132 “[T]he mere existence of a parent-subsidiary relationship will not support

the assertion of jurisdiction over a foreign parent,” unless the parent so dominates the

subsidiary that “they do not in reality constitute separate and distinct corporate

entities.”133 “[S]o long as a parent and subsidiary maintain separate and distinct corporate

identities, the presence of one in a forum state may not be attributed to the other.”134

       Defendant provides the sworn affidavit of Christopher Howard, the Executive Vice

President, General Counsel and Secretary of Acadia, as well as Vice Present and Secretary

of Ochsner-Acadia, LLC and Acadia LaPlace Holdings, LLC.135 Howard attests that Red

River, Ochsner-Acadia, and Acadia LaPlace Holdings, LLC are “each related to but legally

distinct corporate entities from Acadia.”136 Jon Lasell, the CEO of Red River, attests to the




130 R. Doc. 27 at 16-18; R. Doc. 43 at 3-5.
131 Id.
132 Dickson Marine, 179 F.3d at 339.
133 Dalton v. R&W Marine, Inc., 897 F.2d 1359, 1363 (5th Cir. 1990) (internal quotations omitted).
134 Special Indus. v. Zamil Grp. Holding Co., 578 F. App’x 325, 332 (5th Cir. 2014) (internal quotation

omitted); see also Jackson v. Tanfoglio Giuseppe, S.L.R., 615 F.3d 579, 587 (5th Cir. 2010).
135 R. Doc. 22-3.
136 R. Doc. 22-3 at ¶ 11.


                                                  23
      Case 2:20-cv-01515-SM-DMD Document 50 Filed 03/31/21 Page 24 of 30




same facts.137 In his declaration, Howard also attests Acadia is not incorporated or

registered to do business in Louisiana, Acadia does not maintain an office in Louisiana,

Acadia does not own any real property in Louisiana, Acadia does not maintain any bank

accounts in Louisiana, and Acadia does not advertise, solicit, or conduct business in

Louisiana.138 Defendants’ answers to interrogatories reflect “that while Acadia, Ochsner-

Acadia, and LaPlace share three common officers, Acadia does not wholly own Ochsner-

Acadia, Acadia maintains a separate headquarters, all corporate formalities were

observed, Acadia did not have complete authority over general policy at River Place

[Behavioral Health], and Ochsner-Acadia [ ] exercise[d] complete authority over [its]

operations.”139

        Defendants also produced the declaration of Kim Brady, the Chief Human

Resources Officer for Acadia, in which she attests that Acadia does not possess the power

to hire or fire any hourly employees at River Place Behavioral Health or at Red River

Hospital, Acadia does not supervise or control the work schedules or conditions of

employment for nursing employees at River Place Behavioral Health or at Red River

Hospital, Acadia does not determine the rate of payment for any hourly nursing

employees River Place Behavioral Health or Red River Hospital, and Acadia does not

maintain the employment records for any hourly nursing employees at River Place

Behavioral Health or Red River Hospital.140




137 R. Doc. 22-2 at ¶ 11.
138 R. Doc. 22-3 at 1-2.
139 R. Doc. 43-2; Acadia’s Second Supplemental Responses to Plaintiff’s First Set of Interrogatories Related

to Personal Jurisdiction at ¶¶ 1, 6–7; Acadia’s Supplemental Responses to Plaintiff’s First Set of Requests
for Admissions Related to Personal Jurisdiction at ¶¶ 3–9, 17–18, 37–43.
140 R. Doc. 31-1.


                                                    24
      Case 2:20-cv-01515-SM-DMD Document 50 Filed 03/31/21 Page 25 of 30




        The Court will apply the seven-factor test established by the Fifth Circuit in

Dickson Marine to determine whether Acadia may be subject to personal jurisdiction in

Louisiana because of the actions of its subsidiary, Ochsner-Acadia The first factor in the

analysis, the amount of stock owned by the parent in the subsidiary, weighs against a

finding that Acadia is subject to personal jurisdiction in Louisiana; Acadia is not the sole

member of Ochsner-Acadia.141 The second factor weighs against a finding of personal

jurisdiction because Acadia and Ochsner-Acadia have separate headquarters.142 The third

factor is neutral because Acadia and Ochsner-Acadia have some, but not complete,

commonality with respect to officers and directors. The fourth factor weighs against a

finding of personal jurisdiction because Acadia and Ochsner-Acadia observe corporate

formalities.143 The fifth factor weighs against a finding of personal liability as Acadia and

Ochsner-Acadia maintain separate accounting systems.144 The sixth and seventh factors

do not support a finding of personal jurisdiction because Plaintiff has not produced any

evidence to show Acadia exercised complete authority over Ochsner-Acadia’s general

policy or daily operations. Six of the seven factors weigh against a finding that Acadia may

be held subject to personal jurisdiction in Louisiana and one is neutral. The Court finds

Acadia may not be held amenable to personal jurisdiction in Louisiana because of the acts

of Ochsner-Acadia as its subsidiary.

        The Fifth Circuit also has held that a principle may be subject to jurisdiction

through its agent if there is “evidence of one corporation asserting sufficient control to




141 R. Doc. 43-2 at 2-3.
142 R. Doc. 22-3 at ¶ 3; R. Doc. 22-2 at ¶ 3.
143 R. Doc. 22-3 at ¶ 11; R. Doc. 22-2 at ¶ 4.
144 R. Doc. 22-3 at ¶ 12; R. Doc. 22-2 at ¶ 12.


                                                  25
      Case 2:20-cv-01515-SM-DMD Document 50 Filed 03/31/21 Page 26 of 30




make the other its agent or alter ego.”145 Defendants argue that Plaintiff has neither pled

nor submitted evidence showing that Acadia sufficiently controlled the conduct of Acadia

LaPlace Holdings, LLC or Oschner-Acadia to make either of them Acadia’s agent or alter

ego.146 Based on the evidence discussed above, Plaintiff has not provided evidence to show

that Acadia has asserted sufficient control to make Ochsner-Acadia or Acadia LaPlace

Holdings, LLC its agent or alter ego and personal jurisdiction over Acadia is not justified

on this ground.

II.    Red River Hospital, LLC is not subject to the personal jurisdiction of
       this Court.

       Defendants’ motion also seeks dismissal of Red River for lack of specific

jurisdiction.147 Red River is a Delaware limited liability company with its principal place

of business in Texas.148 Red River operates Red River Hospital in Wichita, Texas.149

Plaintiff was employed as a nurse by Red River, to work at Red River Hospital located in

Wichita Falls, Texas, from approximately February 2015 to December 2019.150 None of

Red River’s members is a citizen of Louisiana, Red River is not registered to do business

in Louisiana, Red River does not maintain an office or own real property in Louisiana,

and Red River does not provide services or products in Louisiana.151 Nevertheless,

Plaintiff argues Red River has sufficient minimum contacts with Louisiana to establish

personal jurisdiction in Louisiana and that her injuries arose out of those contacts.




145 Alcide v. Nippon Yusen Kanushiki Kaisha, 465 F.Supp.3d 588, 608 (E.D. La. 2020) (internal quotations
omitted) (quoting Dickson Marine Inc. v. Panalpina, Inc., 179 F.3d 331, 338 (5th Cir. 1999)).
146 R. Doc. 31 at 8.
147 R. Doc. 22.
148 R. Doc. 1 at ¶ 15; R. Doc. 22-2 at ¶ 2, 3.
149 R. Doc. 22-2 at paragraph 3.
150 R. Doc. 1 at ¶ 33.
151 R. Doc. 22-2.


                                                  26
      Case 2:20-cv-01515-SM-DMD Document 50 Filed 03/31/21 Page 27 of 30




       A. Red River does not have sufficient minimum contacts with
          Louisiana and Plaintiff’s causes of action do not arise out of Red
          River’s contacts with Louisiana.

       Plaintiff argues she transferred from Red River Hospital in Texas to work for River

Place Behavioral Health in Louisiana pursuant to Acadia’s internal transfer policies.152 As

evidence, Plaintiff provides the Acadia Employee Handbook which includes a statement

that, with respect to employee transfers between facilities, employment dates, 401(k)

account and paid time off balances transfer with the employee to the new facility.153

Plaintiff also argues that her transfer from Red River Hospital to River Place Behavioral

Health constitutes evidence that Red River had purposeful contacts with individuals or

entities within Louisiana because it transferred at least one employee to work in

Louisiana.154 Plaintiff does not allege her wage-based claims arose out of or are related to

her transfer from Red River Hospital to River Place Behavioral Health.

       Defendants argue that Plaintiff cannot create personal jurisdiction in Louisiana

over Red River through her voluntary transfer from Red River Hospital in Texas to River

Place Behavioral Health in Louisiana.155 Defendants cite Fifth Circuit case law noting that,

in order for a court to exercise personal jurisdiction over a non-resident defendant, that

defendant must have “purposeful contact” with the forum state and that the “unilateral

activity” of a plaintiff who claims some relationship with a nonresident defendant cannot

satisfy the requirement of contact with the forum state.156 Defendants argue Red River

did not direct Plaintiff to move to Louisiana or to work at River Place Behavioral Health.157



152 R. Doc. 43 at 13.
153 See R. Doc. 43-3 at 9.
154 R. Doc. 43 at 13.
155 R. Doc. 46 at 4.
156 Pervasive Software, Inc. v. Lexware GMBH & Co. KG, 688 F.3d 214, 222 (5th Cir. 2012).
157 R. Doc. 46 at 5.


                                                  27
      Case 2:20-cv-01515-SM-DMD Document 50 Filed 03/31/21 Page 28 of 30




Plaintiff did not provide any proof that Red River had any role in her transfer. The Plaintiff

has not established Louisiana’s personal jurisdiction over Red River based on Plaintiff’s

voluntary transfer.

       Defendants further argue there is no personal jurisdiction over Red River because

it has no contacts with Louisiana and took no steps to recruit individuals from

Louisiana.158 Defendant offers as evidence the affidavit of Jon Lasell, the Chief Executive

Officer for Red River, in which he asserts Red River is not authorized to do business in

the State of Louisiana and does not have an office or place of business in the state.159

Defendant cites Brumfield v. Transunion, Inc.160 In that case, the court found it lacked

personal jurisdiction over the defendant because “[defendant] did not make any

purposeful contact with Louisiana with respect to this action” and “does not have any

offices in Louisiana.”161 In the instant case, Red River has no offices in Louisiana, does not

own or operate River Place Behavioral Health, and has not employed Plaintiff for work

performed in Louisiana.162 The Court finds Plaintiff has not shown Red River has

sufficient minimum contacts with Louisiana or that Plaintiff’s causes of action arose from

any contacts.

       B. Red River is not subject to personal jurisdiction as the subsidiary or
          agent of Acadia.

       Plaintiff argues that, because the Court has specific jurisdiction over Acadia, the

Court may exercise specific jurisdiction over Red River as Acadia’s agent or subsidiary.




158 R. Doc. 41 at 2.
159 R. Doc. 22-2.
160 2020 WL 1083598 (E.D. La. Mar. 6, 2020).
161 Id. at *7-9.
162 R. Doc. 22-1 at 2.


                                               28
      Case 2:20-cv-01515-SM-DMD Document 50 Filed 03/31/21 Page 29 of 30




        The Court has found it does not have personal jurisdiction over Acadia. As a result,

it cannot have personal jurisdiction over Red River based on it being the subsidiary or

agent of Acadia.

                                           CONCLUSION

        Plaintiff argues that “[i]f Acadia is allowed to splinter this collective action, and/or

avoid state law liability completely, on a motion to dismiss by claiming it is not subject to

personal jurisdiction in this District, then Acadia will make identical arguments around

the country any time an employee at one of Acadia’s facilities brings a wage and hour

action against it.,” which will ultimately lead to inconsistent rulings and a waste of judicial

resources.163 Plaintiff cites multiple cases in which Acadia is currently being sued in

Tennessee, Arkansas, and Florida.164 Plaintiff provides the citations for these cases,

noting the cases in Arkansas and Florida proceeded under similar theories of liability.165

However, Plaintiff does not provide any proof that Acadia has similar levels of contacts in

Louisiana as it does with other states in which lawsuits are pending, only that Acadia

proceeded under similar theories of liability.166 Defendants argue that “allegations that

Acadia violated the FLSA through other subsidiaries in other states is not evidence

showing that jurisdiction is proper here.”167 Defendants cite Mason v. AT&T Services,

Inc., which states “[t]o the extent [plaintiff] refers to other lawsuits filed in this Court, she

cannot incorporate pleadings or evidence from a separate action in this case.”168


163 R. Doc. 27 at 9.
164 R. Doc. 27 at 9-10. See Lamar v. Rehabilitation Centers, LLC, et al., Case No. 3:20-cv-00129, R. Doc. 1
(M.D. Tenn. Feb. 12, 2020); Carmilo v. Texarkana Behavorial Associates, L.C. and Acadia Healthcare
Company, Inc., Case No. 5:19-cv-050760TLB, R. Doc. 8 at 5 (W.D. Ark. Apr. 16, 2019) (admitting
jurisdiction is proper in the Western District of Arkansas); Pace v. Acadia Healthcare Company, Inc., Case
No. 9:20-cv-80971-RAR, R. Doc. 1 (S.D. Fla. June 19, 2020).
165 Id.
166 R. Doc. 27 at 10.
167 R. Doc. 31 at 10.
168 2019 WL 4721015 at *9 (N.D. Tex. Aug. 27, 2019).


                                                   29
         Case 2:20-cv-01515-SM-DMD Document 50 Filed 03/31/21 Page 30 of 30




           In the event Plaintiff’s arguments fail, Plaintiff indicates she will name the

individual officers and executives common to each corporate entity as individual

defendants in this action.169 Plaintiff also states that, if Acadia and Red River are

dismissed, she will be forced to file an identical lawsuit that alleges identical facts against

related and integrated corporate defendants.170

           Only Defendants’ motion to dismiss is currently before the Court, not the issue of

whether Plaintiff may name additional defendants in this action or file actions against the

Defendants in other states or the defenses Acadia may raise in proceedings pending in

other jurisdictions.

           IT IS ORDERED that Defendants’ Motion to Dismiss Red River Hospital, LLC,

and Acadia Healthcare Company, Inc for Lack of Personal Jurisdiction is GRANTED.

           IT IS FURTHER ORDERED that Red River Hospital, LLC and Acadia

Healthcare Company, Inc. are DISMISSED WITHOUT PREJUDICE for lack of

personal jurisdiction over them.

           New Orleans, Louisiana, this 31st day of March, 2021.


                                             ____________________ ________
                                                     SUSIE MORGAN
                                              UNITED STATES DISTRICT JUDGE




169   R. Doc. 43 at 15.
170   R. Doc. 27 at 9.

                                               30
